18-23538-rdd            Doc 4452         Filed 07/08/19 Entered 07/08/19 17:51:02                        Main Document
                                                       Pg 1 of 5


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :              Chapter 11
                                                                :
 SEARS HOLDINGS CORPORATION, et al.,                            :              Case No. 18-23538 (RDD)
                                                                :
                              1
                   Debtors.                                     :              (Jointly Administered)
                                                                :
 ---------------------------------------------------------------x

              NOTICE OF (I) HEARING ON CONFIRMATION OF THE PLAN
           AND PROCEDURES FOR OBJECTING TO CONFIRMATION OF THE
        PLAN; AND (II) PROCEDURES AND DEADLINE FOR VOTING ON THE PLAN

 PLEASE TAKE NOTICE that:

                 1.       Approval of Disclosure Statement. By order dated June 28, 2019 (ECF
 No.4392) (the “Order”), the United States Bankruptcy Court for the Southern District of New York
 (the “Bankruptcy Court”) approved the Disclosure Statement for Second Amended Joint Chapter 11
 Plan of Sears Holdings Corporation and Its Affiliated Debtors dated June 28, 2019 (as it may be
 amended, modified, and supplemented, the “Disclosure Statement”) filed by Sears Holdings
 Corporation and its debtor affiliates, as debtors and debtors in possession in the above-captioned
 chapter 11 cases (collectively, the “Debtors”) (ECF No. 4390). The Bankruptcy Court authorized the
 Debtors to solicit votes with regard to the approval or rejection of the Second Amended Joint Chapter
 11 Plan of Sears Holdings Corporation and Its Affiliated Debtors, dated June 28, 2019 (as it may be
 amended, modified, and supplemented, the “Plan”),2 annexed as Exhibit A to the Disclosure




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
 are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations LLC (6546);
 Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed Business LLC
 (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E
 Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500);
 MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
 Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc. (8591); Sears
 Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection Company (1250); Sears
 Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); SR – Rover de Puerto Rico, LLC (f/k/a
 Sears, Roebuck de Puerto Rico, Inc.) (3626); SYW Relay LLC (1870); Wally Labs LLC (None); SHC Promotions LLC
 (9626); Big Beaver of Florida Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder
 Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington
 LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
 Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company (Florida),
 L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188);
 Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc.
 (6533); Kmart.com LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The
 location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.
 2
     Capitalized terms used herein and not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.




 WEIL:\97095722\2\73217.0004
18-23538-rdd      Doc 4452       Filed 07/08/19 Entered 07/08/19 17:51:02               Main Document
                                               Pg 2 of 5


 Statement. Any capitalized terms used herein and not otherwise defined herein shall have the meanings
 ascribed to such terms in the Plan.

                 2.      Confirmation Hearing. A hearing (the “Confirmation Hearing”) to consider
 confirmation of the Plan will be held on August 16, 2019 at 10:00 a.m. (Prevailing Eastern Time),
 before the Honorable Robert D. Drain, United States Bankruptcy Judge, in Courtroom 118 of the
 United States Bankruptcy Court for the Southern District of New York, 300 Quarropas Street, White
 Plains, New York, 10601. The Confirmation Hearing may be continued from time to time without
 further notice other than the announcement by the Debtors at the Confirmation Hearing or any
 continued hearing or as indicated in any notice filed by the Debtors with the Bankruptcy Court, and
 the Plan may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing,
 without further notice to interested parties.

               3.      The Disclosure Statement and the Plan are on file with the Clerk of the
 Bankruptcy Court (the “Clerk”) and may be examined during normal business hours at the office of
 the Clerk. Copies of the Disclosure Statement and the Plan may also be obtained from the Court’s
 electronic docket for the Debtors’ chapter 11 cases, which can be found at
 http://www.nysb.uscourts.gov (a PACER login and password are required to access documents on the
 Court’s website and can be obtained through the PACER Service Center at
 www.pacer.psc.uscourts.gov).

                 4.        Copies of this Order, the motion to approve the Disclosure Statement
 (ECF No. 3277), the Disclosure Statement, and the Plan may also be accessed free of charge by visiting
 the website maintained by the Debtors’ voting agent, Prime Clerk, LLC (“Prime Clerk” or “Voting
 Agent”), at https://restructuring.primeclerk.com/sears, or obtained by written request as follows:

           If by standard or overnight mail or hand                If by e-mail to:
           delivery:

           Sears    Holdings      Corporation      Ballot          searsinfo@primeclerk.com with a
           Processing                                              reference to “Sears” in the subject
           c/o Prime Clerk, LLC                                    line
           One Grand Central Place
           60 East 42nd Street, Suite 1440
           New York, NY 10165

   THE VOTING AGENT IS NOT AUTHORIZED TO, AND WILL NOT PROVIDE, LEGAL
   ADVICE.

                5.      Record Date for Voting Purposes. Only parties who are eligible to vote and
 hold Claims against the Debtors as of May 9, 2019 are entitled to vote on the Plan.

                  6.     Parties in Interest Not Entitled to Vote. (a) The following holders of Claims
 and Interests are not entitled to vote on the Plan: (i) holders of unimpaired Claims or Interests that are
 presumed to accept the Plan (Class 1 – Priority Non-Tax Claims) (ii) holders of impaired Claims or
 Interests that are deemed to reject the Plan (Kmart Corp. Class 6 – Intercompany Claims, Kmart Corp.
 Class 7 – Intercompany Interests, Kmart Corp. Class 8 – Subordinated Securities Claims; Kmart IL
 Class 6 – Intercompany Claims; Kmart IL Class 7 – Intercompany Interests, Kmart IL Class 8 –
 Subordinated Securities Claims; Kmart of Washington Class 6 – Intercompany Claims, Kmart of


                                                     2
18-23538-rdd       Doc 4452       Filed 07/08/19 Entered 07/08/19 17:51:02                Main Document
                                                Pg 3 of 5


 Washington Class 7 – Intercompany Interests, Kmart of Washington Class 8 – Subordinated Securities
 Claims; SHC Class 6 – Intercompany Claims, SHC Class 7 – Intercompany Interests, SHC Class 8 –
 Subordinated Securities Claims, SHC Class 9 – Existing SHC Equity Interests, for all other Debtors
 Class 6 – Intercompany Claims, Class 7 – Intercompany Interests, Class 8 – Subordinated Claims), and
 (iii) holders of Claims that are the subject of filed objections or requests for estimation. (b) If you have
 timely filed a proof of Claim and disagree with the Debtors’ classification of, objection to, or request
 for estimation of, your Claim and believe that you should be entitled to vote on the Plan, then you must
 serve on the Debtors at the address set forth below and file with the Bankruptcy Court (with a copy to
 chambers) a motion (a “Rule 3018(a) Motion”) for an order pursuant to Rule 3018(a) of the Federal
 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) temporarily allowing such Claim in a
 different amount or in a different Class for purposes of voting to accept or reject the Plan. (c) All Rule
 3018(a) Motions must be filed on or before the tenth (10th) day after the later of (i) service of the
 Confirmation Hearing Notice and (ii) service of notice of an objection or request for estimation, if any,
 as to such Claim. In accordance with Bankruptcy Rule 3018, as to any creditor filing a Rule 3018(a)
 Motion, such creditor’s ballot will not be counted except as may be otherwise ordered by the
 Bankruptcy Court at least five (5) days prior to the Voting Deadline or as the Bankruptcy Court may
 direct. Creditors may contact the Voting Agent at (844) 384-4460 (domestic toll-free) or
 (929) 955-2419 (international) to receive an appropriate ballot for any Claim for which a proof of
 Claim has been timely filed and a Rule 3018(a) Motion has been granted. Rule 3018(a) Motions that
 are not timely filed and served in the manner set forth above shall not be considered.

                 7.      Voting Deadline. All votes to accept or reject the Plan must be actually
 received by Prime Clerk, LLC (“Prime Clerk”), the Debtors’ voting agent (the “Voting Agent”) by
 no later than August 2, 2019 (the “Voting Deadline”), unless extended by the Debtors. Any failure
 to follow the voting instructions included with your ballot may disqualify your ballot and your vote.

                  8.      Objections to Confirmation.           Responses and objections, if any, to
 confirmation of the Plan must (a) be in writing, (b) state the name and address of the objecting party
 and the amount and nature of the Claim or Interest of such party, (c) state with particularity the basis
 and nature of any objection, and provide proposed language that, if accepted and incorporated by the
 Debtors, would obviate such objection, (d) conform to the Bankruptcy Rules and the Local Rules,
 (e) be filed with the Court together with proof of service by either (i) Electronic Filing: the filer must
 be an attorney in possession of passwords and logins to both PACER and the Bankruptcy Court’s
 Electronic Case Filing System; electronic filing must be in accordance with General Order M-399
 (which can be found at http://www.nysb.uscourts.gov), or (ii) Conventional Filing: the filer must send
 the response or objection by mail, courier, or messenger to the Bankruptcy Court’s clerk at the
 following address: United States Bankruptcy Court, 300 Quarropas Street, White Plains, New York
 10601; the hard copy of the response or objection should be accompanied by a CD-ROM containing
 the response or objection in text-searchable portable document format (PDF); and (iii) All filers – those
 filing electronically as well as those filing conventionally – must provide Bankruptcy Court Chambers
 with two separate, single-sided hard copies of the response or objection; any proposed order should be
 accompanied by a CD-ROM containing the response or objection in text searchable portable document
 format (PDF); and (f) be served upon the following parties in accordance with General Order M-399
 so as to be received no later than August 2, 2019 at 4:00 p.m. (Prevailing Eastern Time), and on the
 following parties:(i) the Chambers of the Honorable Judge Robert D. Drain (“Chambers”), United
 States Bankruptcy Court for the Southern District of New York, 300 Quarropas Street, Room 248,
 White Plains, New York 10601; (ii) Counsel to the Debtors, Weil, Gotshal & Manges LLP, 767 Fifth
 Avenue, New York, New York 10153 (Attn: Ray C. Schrock, P.C., Jacqueline Marcus, Esq., Garret
 A. Fail, Esq., and Sunny Singh, Esq.); (iii) the Office of the United States Trustee for Region 2 (the


                                                      3
18-23538-rdd      Doc 4452       Filed 07/08/19 Entered 07/08/19 17:51:02              Main Document
                                               Pg 4 of 5


 “U.S. Trustee”), 201 Varick Street, Suite 1006, New York, New York 10014 (Attn: Paul
 Schwartzberg, Esq.); and (iv) Counsel to the Creditors’ Committee, Akin Gump Strauss Hauer & Feld
 LLP, One Bryant Park, New York, New York 10036 (Attn: Ira Dizengoff, Esq., Philip Dublin, Esq.,
 and Sara Brauner, Esq.).

 IF ANY OBJECTION TO CONFIRMATION OF THE PLAN IS NOT FILED AND SERVED
 STRICTLY AS PRESCRIBED HEREIN, THE OBJECTING PARTY MAY BE BARRED
 FROM OBJECTING TO CONFIRMATION OF THE PLAN AND MAY NOT BE HEARD AT
 THE CONFIRMATION HEARING.

                  9.      Parties Who Will Not Be Treated as Creditors. Any holder of a Claim that
 (i) is scheduled in the Debtors’ schedules of assets and liabilities at $0.00, or in an unknown amount,
 or as disputed, contingent, or unliquidated, and is not the subject of a timely filed proof of Claim or a
 proof of Claim deemed timely filed with the Bankruptcy Court, or (ii) is not scheduled and is not the
 subject of a timely filed proof of Claim or a proof of Claim deemed timely filed with the Bankruptcy
 Court, shall not be treated as a creditor with respect to such Claim for purposes of voting on the Plan.

                10.    Classification and Treatment. A chart summarizing the treatment
 provided by the Plan to each class of Claims and Interests is contained in Section 5 of the
 Disclosure Statement.

                  11.    Releases. Please be advised that under the Plan, the following holders are
 deemed to have granted the releases contained in Section 15.9 of the Plan: (i) the holders of all
 Claims or Interests who vote to accept the Plan; (ii) the holders of Claims or Interests who reject
 the Plan or abstain from voting on the Plan but do not opt out of these releases on the Ballots;
 (iii) each of the Released Parties (other than the Debtors); and (iv) with respect to any entity in
 the foregoing clauses (i) through (iii), (x) such entity’s predecessors, successors, and assigns, and
 (y) all persons entitled to assert Claims through or on behalf of such entities with respect to the
 matters for which the releasing entities are providing releases.

 ELECTION TO WITHHOLD CONSENT TO THE RELEASES CONTAINED IN THE PLAN
 IS AT THE OPTION OF THE CLAIM OR INTEREST HOLDER.



                12.    The Plan also contains other discharge, injunction, release and exculpation
 provisions that may affect your rights as provided in Section 15 of the Plan.

 UNLESS AN OBJECTION IS TIMELY SERVED AND FILED, IT MAY NOT BE
 CONSIDERED BY THE BANKRUPTCY COURT.

 YOU ARE ADVISED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
 INCLUDING THE DISCHARGE, INJUNCTION, RELEASE, AND EXCULPATION
 PROVISIONS, AS YOUR RIGHTS MAY BE AFFECTED.

                13.     Executory Contracts and Unexpired Leases. On the Effective Date, except
 as otherwise provided in the Plan or Plan Supplement, each Executory Contract and Unexpired Lease
 not previously rejected, assumed, or assumed and assigned shall be deemed automatically rejected
 pursuant to sections 365 and 1123 of the Bankruptcy Code, unless such Executory Contract or



                                                    4
18-23538-rdd      Doc 4452      Filed 07/08/19 Entered 07/08/19 17:51:02             Main Document
                                              Pg 5 of 5


 Unexpired Lease: (1) as of the Effective Date is subject to a pending motion to assume such Unexpired
 Lease or Executory Contract; (2) is a contract, engagement letter that has been approved by an order
 of the Bankruptcy Court, release, or other agreement or document entered into in connection with the
 Plan; or (3) is a D&O Policy or an insurance policy.

                  14.     Additional Information. Any party in interest wishing to obtain information
 about the solicitation procedures or copies of the Disclosure Statement or the Plan should contact the
 Debtors’ voting agent, Prime Clerk, at (844) 384-4460 (domestic toll-free) or
 (929) 955-2419 (international), or may view such documents by accessing the Debtors’
 website: https://restructuring.primeclerk.com/sears or the Bankruptcy Court’s website:
 http://www.nysb.uscourts.gov. As previously noted above, a PACER (www.pacer.psc.uscourts.gov)
 password and login are needed to access documents on the Bankruptcy Court’s website
 (http://www.nysb.uscourts.gov). PRIME CLERK IS NOT AUTHORIZED TO, AND WILL NOT,
 PROVIDE LEGAL ADVICE.

 Dated: July 8, 2019
         New York, New York

                                            /s/ Sunny Singh
                                            WEIL, GOTSHAL & MANGES LLP
                                            767 Fifth Avenue
                                            New York, New York 10153
                                            Telephone: (212) 310-8000
                                            Facsimile: (212) 310-8007
                                            Ray C. Schrock, P.C.
                                            Jacqueline Marcus
                                            Garrett A. Fail
                                            Sunny Singh


                                            Attorneys for Debtors
                                            and Debtors in Possession




                                                   5
